COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00151-CR

Eli Madison III                            §   From Criminal District Court No. 2

                                           §   of Tarrant County (1400759D)

v.                                         §   January 18, 2018

                                           §   Opinion by Justice Fitzgerald

The State of Texas                         §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Kerry Fitzgerald    ____________
                                          Justice Kerry Fitzgerald